COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Zachary J. Williams v. Max B. Mutia

Appellate case number:    01-19-00340-CV

Trial court case number: 15-DCV-227230

Trial court:              434th District Court of Fort Bend County

       On April 15, 2022, Anh P. Nguyen filed a motion to substitute as counsel of record for
appellee Max B. Mutia in the above-referenced appeal.
        After its plenary power expires, this Court has no jurisdiction to take any action on a case
unless expressly authorized by the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
19.3(a)–(d). We issued our judgment in this appeal on August 24, 2021, and neither appellant nor
appellee filed a motion for rehearing, motion for en banc reconsideration, or a motion to extend
the time to file such a motion. Accordingly, our plenary power expired on October 25, 2021, and
none of the permitted post-plenary power bases set forth in Rule 19.3 apply to the motion to
substitute counsel. See TEX. R. APP. P. 19.1(a), 19.3.
       Absent plenary power, attorney Nguyen’s motion to substitute as counsel of record for
appellee Max B. Mutia must be dismissed for lack of jurisdiction.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: April 26, 2022